SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT is entered into as of the 15th day of March, 2006 by
and among Starbank Group, LLC, a Delaware limited liability company
(“Starbank”), Andreas Typaldos (“Typaldos”), Gennaro Vendome
(Vendome”),Chartwell International Inc., a Nevada corporation (“Chartwell”).
Imre Eszenyi (“Eszenyi”), Rail Waste Holdings, LLC, a New York limited liability
company (“RWH”), E-Rail Logistics, Inc., a New York corporation (“E-Rail”),
Andrew Kaufman (“Kaufman”), Christopher Davino (“Davino”) and Richard Kessler
(“Kessler”).

 

WHEREAS, Starbank commenced a litigation in Supreme Court, New York County,
entitled Starbank Group, LLC v. Chartwell International Inc., Imre Eszenyi, Rail
Waste Holdings, LLC, E-Rail Logistics, Inc., Andrew Kaufman, Christopher Davino
and Richard Kessler, NY Co. Index No. 600223/06 (the “NY Litigation”); and

 

WHEREAS, Chartwell, Eszenyi, RWH, E-Rail, Kaufman, Davino and Kessler
(collectively, the “Defendants”) deny the allegations of wrongdoing asserted by
Starbank in the NY Litigation; and

 

WHEREAS, the parties hereto wish to avoid the cost, delay and uncertainty
associated with litigation;

 

 

NOW, WHEREFORE, the parties hereto agree to settle the NY Litigation as follows:

 

1. Payment

Defendants shall pay Starbank the sum of Three Hundred and Eighty-Five Thousand
Dollars ($385,000.00). Said payment shall be made on or before March 15, 2006
and shall, subject to the terms of paragraph 3 below, be made by wire transfer
to the attorney escrow account of counsel for Starbank at the following:

 

Daniel G. Blumenstein Attorney At Law Escrow Management

 

Account No.: 186-16425-7

 

 

Citibank NA, 1007 Broadway, New York NY 10010

 

 

Routing Code: 021001486

 

 

 

1

 


--------------------------------------------------------------------------------

 

 

2. Releases

Contemporaneous with the execution of this agreement, Starbank, Typaldos and
Vendome shall each execute and deliver to Defendants general releases, releasing
Defendants from all claims which Starbank Typaldos and Vendome have, or may
have, as of the date of the releases.

Contemporaneous with the execution of this agreement, each Defendant shall
execute and deliver to Starbank, Typaldos and Vendome general releases,
releasing Starbank, Typaldos and Vendome from all claims which Defendants have,
or may have, as of the date of said releases.

 

3. Escrow

In the event all of the documents necessary to complete the settlement described
herein have not been executed and delivered on or before March 13, 2006, the
$385,000.00 payment described in paragraph 1 above shall remain in the escrow
account of counsel for Starbank until the earlier of (i) such time as all of
said documents have been executed and delivered to the respective party/parties,
or (ii) fifteen (15) days from the date hereof. If said documents have not been
executed and delivered to the respective party/parties within such fifteen-day
period, then at the expiration of such period counsel for Starbank shall release
the $385,000.00 from escrow and immediately deliver it to counsel for Chartwell,
“Brian Guillorn, As Attorney”, and this Settlement shall be void and of no force
and effect.

 

4. Discontinuance

Upon receipt of the payment and releases described in paragraphs 1 and 2 above,
and subject to the terms and conditions of paragraph 3 above, counsel for
Starbank shall dismiss with prejudice the complaint filed in the NY Litigation.
Counsel for Starbank shall provide proof of such dismissal to counsel for
Chartwell with 3 days of said dismissal.

 

 

2

 


--------------------------------------------------------------------------------

 

 

5. Warrants and Representations by Starbank, Typaldos and Vendome

 

Starbank, Typaldos and Vendome hereby warrant and represent:

i. Starbank is a limited liability company in good standing organized under the
law of the State of Delaware;

ii. The members of Starbank have approved and authorized the settlement of the
NY Litigation under the terms and conditions set forth herein, and the member
executing this agreement has been authorized to do so;

iii. Starbank, either directly or through its agents and affiliates. was the
entity which made the loans to RWH totaling $340,000 referred to in the
complaint in the NY Litigation (the “Loans”);

 

iv. There are no notes reflecting the Loans;

v. Starbank did not transfer, hypothecate, sell or otherwise convey any interest
in the Loans, nor is it aware of any party making any claims, or threatening any
claim, with respect to the Loans;

vi. Starbank did not receive, nor does it have any claim to, any of the
Chartwell shares tendered to RWH for the purchase of E-Rail by Chartwell (the
“Shares”), nor has Starbank transferred, hypothecated, sold or otherwise
conveyed any interest in the Shares, nor it is aware of any party making any
claims, or threatening any claim, with respect to the Shares;

vii. Starbank has not initiated any other litigation or proceeding regarding the
facts, circumstances and claims contained in the NY Litigation;

viii. Starbank and its members affirm that Starbank never became a member of
Rail Waste Holdings, LLC upon making the Loans or entering into the Capital
Contribution Agreement and it has no voting rights, equity interest or
management rights in and to Rail Waste Holdings, LLC.  In the event regulatory
authorities deem Starbank to be a member of Rail Waste Holdings, LLC, by this
Agreement effective as of the date first set forth above, Starbank and its
members relinquish and abandon all right and interest to any membership interest
in Rail Waste Holdings, LLC they may be deemed to have, in part consideration
for the payment in Section 1 hereof; and

ix. To its knowledge, Starbank has never seen or reviewed any operating
agreement relating to the management of RWH, nor, with the exception of the May
12, 2005 Capital

 

3

 


--------------------------------------------------------------------------------

 

Contribution Agreement, has Starbank ever seen any employment agreement between
RWH and Kaufman, RWH and Davino or RWH and Kessler. 

 

6. Warrants and Representations by Defendants

A. Chartwell. Chartwell hereby warrants and represents:

i. Chartwell is a corporation in good standing organized under the law of the
State of Nevada;

ii. The directors of Chartwell have approved and authorized the settlement of
the NY Litigation under the terms and conditions set forth herein, and the
officer executing this agreement has been authorized to do so; and

 

iii. E-Rail is a wholly-owned subsidiary of Chartwell.

 

B. RWH, Kaufman. Davino, Kessler. RWH, Kaufman, Davino and Kessler jointly and
severally hereby warrant and represent:

i. RWH is a limited liability company in good standing organized under the law
of the State of New York;

ii. The members of RWH have approved and authorized the settlement of the NY
Litigation under the terms and conditions set forth herein, and the member
executing this agreement has been authorized to do so;

iii. Starbank was the entity which made the contributions to RWH totaling
$340,000 referred to in the complaint in the NY Litigation (the “Loans”);

iv. There are no notes reflecting the Loan, except for the Capital Contribution
Agreement as of May 12, 2005.

 

C. E-Rail. E-Rail hereby warrants and represents:

i. E-Rail is a corporation in good standing organized under the law of the State
of New York;

ii. The directors of E-Rail have approved and authorized the settlement of the
NY Litigation under the terms and conditions set forth herein, and the officer
executing this agreement has been authorized to do so;

 

iii. E-Rail is a wholly-owned subsidiary of Chartwell.

 

 

4

 


--------------------------------------------------------------------------------

 

 

7. Miscellaneous 

No Admissions of Guilt. The parties acknowledge and agree that this agreement
represents the compromise of a disputed claim, and nothing herein is, or shall
be construed as being, any admission of liability on the part of any and/or all
of the Defendants.

Entire Agreement; Modification. The agreement contains the entire agreement
between the parties hereto, and shall not be modified unless in writing signed
by the party or parties against whom any such modification shall be enforced,
and shall be binding upon Starbank and inure to the benefit of Defendants.

Invalidity; Unenforceability. If one or more terms of this agreement shall ever
be determined by a court or tribunal of competent jurisdiction to be invalid or
unenforceable, all other terms of this agreement shall remain in full force and
effect.

Governing Law. This agreement shall be governed in all respects by and under the
laws of the State of New York, without giving effect to conflicts of law.

Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
against written receipt or by facsimile transmission against facsimile
confirmation or mailed by prepaid first class certified mail, return receipt
requested, or mailed by overnight courier prepaid, to the parties at the
following addresses or facsimile numbers:

If to Starbank, Typaldos or Vendome: Starbank Group LLC, 40 West 77th Street,
New York, NY 10024; with a copy to: Daniel Blumenstein. Esq., 1123 Broadway,
Suite 1118, New York NY 212 647-0450, fax 21 859-7302.

If to Chartwell, Eszenyi or E-Rail: Chartwell International Inc., 1124 Smith
Street, Suite 304, Charleston WV 25301; with a copy to: Brian Guillorn, Esq.,
461 Park Avenue South, New York NY 10016, 212 683-4400, fax 212 685-0011; and a
copy to Bullivant Hauser Bailey, Attn: Mark Lee, Esq., 1331 Garden Highway,
Suite 300, Sacramento CA 95833.

If to RWH: Rail Waste Holdings LLC, 485 Underhill Blvd. Suite 201, Syosset NY
11791.

 

If to Kaufman: Andrew Kaufman, 14 The Boulevard, Bayville, NY 11709.

 

 

5

 


--------------------------------------------------------------------------------

 

 

 

If to Davino: Christopher Davino, 409 Osprey Point Lane, Brielle NJ 08730.

 

 

If to Kessler: Richard Kessler, 7 North Willow St., Suite 7, Montclair NJ 07042

All such notices, requests and other communications(i) if delivered personally
to the address as provided herein, will be deemed given upon delivery, (ii) if
delivered by facsimile transmission to the facsimile number as provided for
herein, be deemed given upon facsimile confirmation, (iii) if delivered by mail
in the manner described above to the address as provided for herein, be deemed
given on the earlier of the third business day following mailing or upon receipt
and (iv) if delivered by overnight courier to the address as provided herein, be
deemed given on the earlier of the first Business Day following the date sent by
such overnight courier or upon receipt. Any party from time to time may change
its address, facsimile number or other information for the purpose of notices to
that party by giving notice specifying such change to the other party hereto.

Opportunity to Consult. The parties hereto acknowledge that they (a) have
carefully read this Settlement Agreement in its entirety; (b) have had an
opportunity to consider this Settlement Agreement fully; (c) have been, and are
hereby, advised in writing to consult with an attorney of their choosing in
connection with this Settlement Agreement; (d) fully understand the significance
of all of the terms and conditions of this Settlement Agreement and have
discussed them with independent legal counsel, or have had a reasonable
opportunity to do so; (e) have had answered to their satisfaction any questions
they have asked with regard to the meaning and significance of any of the
provisions of this Settlement Agreement; and (f) are signing this Settlement
Agreement voluntarily and of their own free will and agree to all the terms and
conditions contained herein.

Waiver. Any term or condition of this Agreement may be waived at any time by the
party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party of any term
or condition of this Agreement, in any one or more instances, shall be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by Law or otherwise afforded, will be cumulative and not alternative.

 

6

 


--------------------------------------------------------------------------------

 

 

No Third-Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights, and this Agreement does not confer any
such rights, upon any other Person.

No Assignment, Binding Effect. Neither this Agreement nor any right, interest or
obligation hereunder may be assigned (by operation of law or otherwise) by any
party without the prior written consent of the other party or parties, and any
attempt to do so will be void. Subject to the preceding sentence, this Agreement
is binding upon, inures to the benefit of and is enforceable by the parties
hereto and their respective successors and assigns.

Construction. Ambiguities in this Agreement, if any, shall not be construed
strictly or in favor of or against any party hereto but rather shall be given a
fair and reasonable construction.

Counterparts; Facsimile Signatures . This Agreement may be executed in any
number of counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. Facsimiles of
signatures shall be deemed to be original signatures, except that originals, not
facsimiles, of the releases required under paragraph 2 above shall be delivered.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their duly authorized representatives, all as of the date first written
above.

 

STARBANK GROUP LLC

CHARTWELL INTERNATONAL INC

 

By:______________________

By:______________________________

Name:

Name:

 

Position:

Position

 

 

RAIL WASTE HOLDINGS LLC

E-RAIL LOGISTICS, INC

 

By:______________________

By:______________________________

Name:

Name:

 

Position:

Position

 

 

 

7

 


--------------------------------------------------------------------------------

 

 

 

__________________________

______________________

ANDREAS TYPALDOS

GENNARO VENDOME

 

 

 

 

__________________________

_______________________

ANDREW KAUFMAN

CHRISTOPHER DAVINO

 

 

 

___________________________

_______________________

RICHARD KESSLER

IMRE ESZENYI

 

 

 

___________________________

_______________________

 

DANIEL BLUMENSTEIN

BRIAN GUILLORN

 

Attorney for Plaintiff

Attorney for Chartwell International, Inc.,

1123 Broadway, Suite 1118

Imre Eszenyi and E-Rail Logistics, Inc.

 

New York NY 10001

461 Park Avenue South

 

 

New York NY 10016

 

 

 

8

 

 

 